Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
The drawings are objected to because Figs. 1A-E, 3A-F, and 7A-E are equivalent to black and white photographs and potentially would not be clear in printing. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “spring balance board” and “motorized cable balance board” claimed together in Claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 16-20 recite “detecting” and “determining”, however it is unclear what or who is doing the detecting or determining. In order to proceed, the Office will interpret the claim such a --detecting via a sensor-- and --determining by a processor--.  
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-12 and 16 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Klein et al (US 20120264579).
Regarding Claim 1, Klein et al teaches a balance board, comprising:                    a base plate 22a,30 for positioning the balance board on a surface; and                    a platform 13,14,21 coupled to the base plate via one or more adjustable couplings 14,15a,b configured to allow changing a stability of the platform 13,14,21 (Refer to Figs. 2&4).
Regarding Claim 2, Klein et al continues to teach wherein the platform is configured to:                         undergo a tilt in response to a torque applied to the platform (Refer to Fig. 5 Abstract:” A support part for the user's body is tiltable on a base part around a longitudinal axis and a transverse axis, freely rotatable around a vertical axis, and mounted movably along the vertical axis.”);                        increase a magnitude of the tilt by a tilt increase in response to an increase in a magnitude of the torque by a torque increase; and                        upon decreasing the stability of the platform, increase a magnitude of the tilt increase in response to the same torque increase (Refer to Paragraph [0108]…The Office takes the position that such torque is produced by a user which would provide a level of tilt to the platform).
Regarding Claim 3, Klein et al continues to teach wherein the platform 13,14,21 is further configured to apply a counter torque to balance against an external torque applied to the platform (Refer to Fig.5 Paragraph [0106]-[0108]..The Office takes the position that the external torque is produced by a user in which the springs 22b,c provides a counter force to the platform to produce a counter torque ).
Regarding Claim 4, Klein et al continues to teach wherein the platform is further configured to:                receive a tilt-change resulting from a change in the external torque; and                create a change in the counter torque based on the tilt-change, wherein the change in the counter torque balances the change in the external torque (Refer to Fig.5 Paragraph [0106]-[0108].. The Office takes the position that when a user reduces their external torque than the counter torque is also decreased).
Regarding Claim 5, Klein et al continues to teach further comprising a force source applying a counter force to the platform, wherein the counter force generates the counter torque (Refer to Fig. 5 to depict that the counter force or force source is produced by the springs 22b,c in response to force/torque applied by a user).
Regarding Claim 6, Klein et al continues to teach wherein decreasing the stability causes the tilt-change to increase for the same change in the external torque (Refer to Paragraph [0061]:” It is further proposed that the spring elements each be capable of being shifted in a guide groove in the base part. In this embodiment, the individual spring elements can be steplessly offset, the result being to allow very exact adaptation of the restoring forces to the individual requirements of the individual user.”..The Office takes the position that then the springs 22b,c are closer to the center of the base 22a the stability is decreased).
Regarding Claim 7, Klein et al continues to teach wherein the balance board is configured to allow the tilt- change is in two dimensions (Refer to Paragraph [0104]:” As a result of this arrangement, support part 10 can be tilted around two horizontal and mutually orthogonal axes X and Y, and rotated around a vertical axis Z, relative to base part 30. In addition, support part 10 can be moved in translation in the direction of vertical axis Z.”).
Regarding Claim 8, Klein et al continues to teach wherein:                   the force source includes a spring 22b,c located between the base plate 22a,30 and the platform 13,14,21; and                  the counter force includes a compression force (Refer to Fig. 5 to depict the spring 22b,c being compressed) applied by the spring to the platform, the compression force resulting from a compression of the spring (Refer to Fig. 5 Paragraph [0106]:” Intermediate carrier 21a rests in planar fashion on spring elements 22b and 22c of tilt restoring unit 22”).
Regarding Claim 9, Klein et al continues to teach wherein:                 the tilt-change causes a change in the compression of the spring 22b,c;                the change in the compression of the spring causes a change in the compression force; and                the change in the compression force causes the change in the counter torque (Refer to FIG. 5..The Office takes the position that such forces and counterforces are anticipated by the spring 22b,c in response to force applied by a user on the platform 13).
Regarding Claim 10, Klein et al continues to teach wherein:                the spring 22b,c is configured to be movable radially so as to allow adjusting a distance between the spring and a center of the platform (Refer to Fig. 6 Paragraph [0108]:” Of the four elongated holes 31a in the basic frame, two extend parallel to longitudinal axis X, and two parallel to transverse axis Y (see FIG. 1 and FIG. 6). By means of spring element holders 22d guided in elongated holes 31a, all the spring elements 22b and 22c are thus shiftable individually and steplessly on base part 30, the shift occurring parallel to longitudinal axis X and to transverse axis Y, respectively.”)  ; and               the change in the compression of the spring depends on the distance (When the springs are located closer to the center there is a decrease in compression verse when they are spaced further out when the same torque is applied to the platform 13).
Regarding Claim 11, Klein et al continues to teach wherein decreasing the distance decreases the stability of the platform (Refer to Fig. 6..the Office takes the position that the more centered the springs 22b,c the less stable the platform).
Regarding Claim 12, Klein et al continues to teach wherein decreasing the distance increases the change in compression required to balance the same change in the external torque (Refer to Fig. 6..the Office takes the position that the more centered the springs 22b,c the less stable the platform and thus required more compression for stability).
Regarding Claim 16, Klein et al teaches a method comprising:                        detecting an external torque 12a applied to a platform of balance board (Refer to Paragraph [0068]:”If the apparatus according to the present invention encompasses a sensor apparatus with which not only weight displacements but also vertical accelerations of the user's body are sensed, this expands the potential applications of the apparatus according to the present invention as an input device for a computer or a game console.”);                        based on the determined external torque, determining a counter torque;                        based on the determined counter torque, determining a tilt of the platform; and based on the determined tilt, tilting the platform (Refer to annotated Fig. 5).
    PNG
    media_image1.png
    425
    614
    media_image1.png
    Greyscale

Claim(s) 1, 3-5 and 13-15 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by D’Alesio (US 20210197027).
Regarding Claim 1, D’Alesio teaches a balance board, comprising:                   a base plate 11 for positioning the balance board on a surface; and                   a platform 20 coupled to the base plate 12 via one or more adjustable couplings 50 configured to allow changing a stability of the platform (Refer to FIG.1-4b).
Regarding Claim 3, D’Alesio continues to teach wherein the platform 20 is further configured to apply a counter torque to balance against an external torque applied to the platform 21 (Refer to Fig. 3, the Office takes the position that the external force is produced by a user and the counter force is produced by the cable mechanism 31 ).
Regarding Claim 4, D’Alesio continues to teach wherein the platform is further configured to:                 receive a tilt-change resulting from a change in the external torque; and                create a change in the counter torque based on the tilt-change, wherein the change in the counter torque balances the change in the external torque (Refer to Fig. 3 Paragraph [0097] According to another variant of the invention, illustrated in FIG. 3, the first actuator means 40 are positioned in the base 11 of the static structure 10…[0098] According to a particular embodiment, the first ends 31a of two flexible elements 31 are connected to a common single actuator means 40…[0099] In this way the movement caused by said actuator means 40 determines the simultaneous movement of the second ends 31b of the two respective flexible elements 31.”. The Office takes the position that the tilt produced by the external torque change is produced by a user and the cable actuator system provides a counter torque balance to such changes).
Regarding Claim 5, D’Alesio continues to teach further comprising a force source applying a counter force to the platform 20, wherein the counter force generates the counter torque (Refer to Fig. 3, the force source is produced via the cable/actuator mechanism).
Regarding Claim 13, D’Alesio continues to teach wherein: the force source includes a cable 31 attached to the platform 21; and            the counter force includes a tension force applied by the cable 31 to the platform 20 (Refer to Fig. 3. Paragraph [0097] According to another variant of the invention, illustrated in FIG. 3, the first actuator means 40 are positioned in the base 11 of the static structure 10…[0098] According to a particular embodiment, the first ends 31a of two flexible elements 31 are connected to a common single actuator means 40…[0099] In this way the movement caused by said actuator means 40 determines the simultaneous movement of the second ends 31b of the two respective flexible elements 31..”).
Regarding Claim 14, D’Alesio continues to teach wherein the tilt-change causes a change in the tension force (The Office takes the position that such tilt-change causing change in tension force is inherent via a user producing the torque to the platform 20).
Regarding Claim 15, D’Alesio continues to teach wherein:                          the cable 31 is attached by its two ends to two attachment points 31b on the platform 20; and                      the tension force results from two cable tensions applied by the cable to the platform at the two attachment points (Refer to Fig. 3 to depict that the each cable is connected at two ends to the platform 20 and the central part of the cables run to the actuator).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 17, 19, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (US 20120264579) in view of Doucot et al (US 20150328497).
Regarding Claim 17, Klein et al teaches the claimed method as noted above comprising a spring 22b,c but fails to teach wherein determining the tilt includes determining a magnitude of a compression of the spring. Doucot et al teaches a balance trainer comprising load cells for measuring compression (Refer to Paragraph [0141]:” In one or more embodiments of the invention, to measure tension with the compression load cells 4401, a pre-load can be applied using mechanical springs 4402.”). Doucot et al is analogous with Applicants invention in that they both teach balance devices and therefore it would have been obvious to modify the springs of Klein et al to comprise compression load cells to measure the magnitude of compression of the spring in order to measure tension on the springs.
Regarding Claim 19, Klein et al in view of Doucot et al continues to teach wherein: determining the magnitude of the compression depends on a level of instability of the balance board 13 (Refer to Klein et al Paragraph [0065] The apparatus according to the present invention moreover preferably encompasses a sensor apparatus for sensing weight displacements of the user's body, so that the apparatus can be used not only as a training and rehabilitation device but also as an input device for a computer or a game console.[0066] Displacements of the user's weight can be sensed in simple fashion if the sensor apparatus measures the tilt direction and tilt direction of the support surface, since the user can bring about a tilt of the support surface only via a weight displacement, provided the user is not holding onto anything (although that may be assumed when the apparatus is being used for balance exercises or balance games).”..The Office takes the position that such sensors as modified by Doucot would also measure the compression of the springs to determine a level of instability).
Regarding Claim 20, Klein et al in view of Doucot et al continues to teach wherein the level of instability of the balance board determines a location of the spring 22b,c (Refer to Paragraphs [0065]-[0069]:” [0069] Vertical accelerations of the user can be sensed in simple fashion if the support part is movable vertically along a vertical axis Z and if the apparatus according to the present invention encompasses a restoring apparatus for generating a restoring force that counteracts a vertical motion of the support part.”..The Office takes the position that the sensing of the vertical force is produced via modification of the springs to determine magnitude of the compression and thus the generating a restoring force is done by adjustment of the springs 22b,c along the plat 22a.). 
Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Klein et al (US 20120264579) in view of Doucot et al (US 20150328497) further in view of Garner (US 20130045812).
Regarding Claim 18, Klein et al in view of Doucot et al  teaches the claimed method as disclosed above but fails to teach a motorized cable balance board. Garner teaches a balance platform comprising a spring balance board corresponding to a motorized cable balance board (Refer to Fig. 1&4a Paragraph [0026]:”FIGS. 4A and 4B diagram the basic structure of the SNC (FIG. 4A) and CNC (FIG. 4B) configurations. In the SNC configuration the platform and load are supported by a set of compression springs, and cables pull the platform in opposition to the springs to drive motion of the platform. In the CNC configuration the platform and load are supported by the cables, which span in multiple directions to support and drive motion of the platform. In both configurations the paths of the cables are directed around pulleys and ultimately to the cam follower arms (not shown).”). Garner is analogous with Applicants invention in that they both teach balance devices and therefore it would have been obvious to modify the device of Klein et al to be in view of Garner such that it comprises wherein the balance board is a motorized cable balance board and the spring is included in a spring balance board corresponding to the motorized cable balance board, since Garner teaches that such combination is known in the art for balance devices to provide counter balance as well as provide drive to the platforms for motion and therefore such modification would have been obvious and does not patentably distinguish the invention over prior arts.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Refer to attach list of references cited for prior arts pertinent to claimed and unclaimed subject matter.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NYCA T NGUYEN whose telephone number is (571)272-7168. The examiner can normally be reached Mon-Fri 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Loan Jimenez can be reached on 571-272-4966. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/NYCA T NGUYEN/             Primary Examiner, Art Unit 3784